Citation Nr: 1014204	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the reduction from a 100 percent rating for 
prostate cancer was proper.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of prostate cancer, from 
August 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In May 2008, the Board remanded this case.  


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted, and a 
schedular 100 percent evaluation was assigned, effective from 
June 30, 2003, by a rating decision issued to the Veteran in 
July 2003.

2.  In March 2004, the RO issued a proposal to reduce the 
rating for residuals of prostate cancer from 100 percent to a 
lower level, since the Veteran's radiation treatment had been 
completed.

3.  Reduction of the Veteran's disability rating for 
residuals of prostate cancer from 100 percent to 40 percent 
was formally implemented, effective from August 1, 2004, by a 
May 2004 rating decision.

4.  From August 1, 2004, the Veteran's residuals of his 
prostate cancer have not resulted in continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence that requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105(e), 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for a rating in excess of 40 percent for 
prostate cancer residuals from August 1, 2004 are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 
7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in May 2008, May 2009, and August 2009, 
cumulatively fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims ("the Court") to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for higher rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in an August 2009 letter, 
the Veteran was informed of the diagnostic codes that his 
disability may be rated under, and was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The Board notes that the VCAA notices along with the 
statement of the case (SOC) and SSOC provided information to 
the claimant relevant to the specific pertinent diagnostic 
codes.  Also, in addition, in the VCAA letters, the section 
entitled "How VA Determines the Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The recent 2009 VA examination report is thorough and 
supported by the record.  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Similarly, in Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which a veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In sum, both Hart and Fenderson provide for the 
assignment of "staged ratings."  However, in this case, 
there has not been a material change in the disability level 
and a uniform rating is warranted.


Rating Reduction

In a July 2003 rating decision, service connection was 
granted for prostate cancer and a rating of 100 percent was 
assigned effective June 30, 2003, under Diagnostic Code 7528.  
According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 .

In January 2004, the Veteran was afforded a VA examination.  
At that time, it was noted that the Veteran had undergone 
radiation therapy for his prostate cancer beginning in 
September 2003 (the treatment ended on October 24, 2003).  
Currently, the Veteran reported that he urinated 15 time per 
day, at 30 minute intervals.  During the night, he urinated 3 
times at 2 hour intervals.  He reported having problems 
starting the urine flow which was weak, hesitant, and with 
decreased force.  He also had urine incontinence which 
required pad use, as often as 4 times per day.  He did not 
requite an appliance.  He also reported having impotence.  
His prostate specific antigen (PSA) prostate specific antigen 
(PSA) testing was within normal limits.  The diagnosis was 
prostate cancer, status post radiation treatment.  The report 
of the treatment of the prostate cancer in confirmed in the 
VA clinical records.  

In a March 2004 rating decision, the RO proposed to decrease 
the disability rating for prostate cancer to 40 percent.  In 
a March 2004 letter, the Veteran was notified of the proposal 
to reduce the disability rating from 100 percent to 40 
percent.  

In a May 2004 rating decision, the RO reduced the disability 
rating for prostate cancer from 100 percent to 40 percent, 
effective August 1, 2004.  

The Veteran has challenged the propriety of the May 2004 
rating decision which reduced his 100 percent rating for 
prostate cancer to 40 percent based on Diagnostic Code 7528, 
effective August 1, 2004.  

In May 2008, the Board remanded this case.  It was noted that 
a review of the record revealed that the most recent VA 
outpatient treatment records in the file were dated in 
December 2003.  However, in his August 2004 notice of 
disagreement, the Veteran referenced additional treatment.  
Since, records concerning treatment of the Veteran since 
December 2003 had not been associated with the claims file, 
the Board requested that those records be obtained.  In 
addition, the Board noted that the record showed that the 
Veteran underwent radiation treatment for prostate cancer in 
September and October 2003, with the last treatment 
documented in VA outpatient treatment records as being 
performed on October 24, 2003.  He was examined by VA in 
January 2004; however, he had not yet been afforded a VA 
examination since the expiration of the six month period 
following the cessation of his radiation therapy.  That time 
period would commence March 24, 2004.  Thus, another 
examination was requested.  

On remand, the additional treatment records were obtained.  
The VA records are dated from 2004-2009.  They primarily 
reflect treatment for disabilities, other than prostate 
cancer.  In pertinent part, they do not show recurrence of 
the cancer.  In March 2004, it was noted that the Veteran was 
doing well and had no complaints relative to the prostate 
cancer.  Subsequently, it was further shown that the Veteran 
had urinary frequency, urgency, difficulty starting to 
urinate, and nocturia.  However, hematuria, incontinence, and 
masses were not demonstrated.  See for example, VA treatment 
record dated October 9, 2008.  Similarly, neither cancer 
recurrence nor incontinence was not shown at any time.  These 
findings are consistent with a subsequent July 2009 
examination.  

At the July 2009 examination, the Veteran reported that he 
urinated 15 times during the day and 3-4 times at night.  It 
was noted that he was on a diuretic for his heart disease.  
He indicated that he had hesitancy as well as a weak urine 
stream.  He complained of intermittent dribbling.  He related 
that urinary incontinence began after his radiation 
treatments and he used incontinence briefs, daily.  He 
changed the briefs 2-3 times during the day and once at 
night, periodically.  However, he did not always wake up at 
night to change them.  He did not require a urinary 
appliance, such as a catheter/catheterization.  He had not 
required any hospitalizations.  On examination, the prostate 
was tender and flat, no discrete nodules were observed.  The 
Veteran did not wear an incontinence brief to the examination 
and his underwear was not soiled.  

As noted, the Veteran's prostate cancer is rated under 
Diagnostic Code 7528, which provides that the  rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1).

Following the pre-determination procedures specified in 38 
C.F.R. § 3.105(e) and (i), final action will be taken.  If a 
pre-determination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  A written notice of the final 
action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefore and the 
evidence upon which it is based. Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2).

In this case, the RO properly notified the Veteran of the 
proposed reduction and the notice was adequate per above.  
The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request was 
received by VA within 30 days from the date of the notice.  
The Veteran was further advised that, if additional evidence 
was not received within the 60 day period and no hearing was 
requested, final rating action would be taken and the award 
(the 100 percent evaluation) would be reduced effective the 
first day of the third month following notice of the final 
decision.  38 C.F.R. §§ 3.105(e), (h).

Further, the reduction of the Veteran's total evaluation for 
prostate cancer was proper.  By the terms of Diagnostic Code 
7528, the RO was required to consider whether his prostate 
cancer remained active.  VA examination and VA clinical 
records disclosed no active prostate cancer, no active 
prostate cancer treatment, and no local metastasis or 
recurrence of prostate cancer.  The reduction was effective 
August 1, 2004.  Since the Veteran's last date of active 
treatment was October 24, 2003, his rating could be reduced 
six months following that date, that is, as of April 24, 
2004.  VA did not examine the Veteran 6 months after the last 
date of treatment.  The examination occurred in January 2004, 
which was before the 6 month date.  However, that examination 
showed no active disease process and none of the subsequent 
medical evidence, dated continuously until the present time, 
including the recent 2009 examination, has shown that the 
prostate cancer reoccurred or resulted in metastasis.  

The Veteran may not be required to prove by a preponderance 
of the evidence that he is entitled to the continuance of the 
rating in effect.  Rather, to warrant reduction in rating, it 
must be shown that the preponderance of the evidence supports 
the reduction itself, and with application of the benefit-of- 
the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  
See Brown v. Brown, 5 Vet. App. 413, 420 (1993); see also 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this case, the evidence from January 2004 to the present 
consistently shows that the Veteran has not had active 
prostate cancer, has not been under active treatment for 
prostate cancer, and there has been no local metastasis or 
recurrence of prostate cancer.  Although the Veteran clearly 
has residuals of prostate cancer, Diagnostic Code 7528 makes 
it clear that residuals alone cannot serve as a basis for 
continuation or restoration of a 100 percent evaluation for 
prostate cancer.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of Diagnostic Code 7528 and the overwhelming 
medical evidence, termination of the 100 percent evaluation 
was required.  Although the procedures specified in 
Diagnostic Code 7528 and 38 C.F.R. § 3.105 were not precisely 
followed as the Veteran did not undergo a VA examination 
after the expiration of six months, there was no prejudice to 
the Veteran, as his 100 percent disability rating was 
continued through August 1, 2004, which is longer than the 
end of the 6 month period, and post-dated the time when the 
cancer became inactive.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  Restoration of the 100 percent disability rating 
is not  warranted.

Having concluded that the reduction was proper, the Board 
must consider whether a rating in excess of 40 percent for 
residuals of prostate cancer is warranted from August 1, 
2004.


Rating from August 1, 2004

Renal dysfunction is not shown during the course of this 
appeal.  Voiding dysfunction is rated by the particular 
condition as urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  For the Veteran to warrant a higher 
rating of 60 percent based on voiding dysfunction, the 
evidence would have to show continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence that requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 40 percent for the 
Veteran's prostate cancer residuals is not warranted at any 
time from August 1, 2004.

On examination and as supported by the clinical records, the 
Veteran has frequent urination to include nocturia.  He 
reports using incontinence briefs which he changes 2-3 times 
per day and once per night.  Overall, the Veteran does not 
require a change of absorbent briefs of more than 4 times, 
daily.  It was also noted that he was not wearing an 
incontinence brief to the examination and his underwear was 
not soiled; thus indicative that he does not have continual 
urine leakage or post urinary incontinence.  His prostate 
surgery residuals also do not include surgical urinary 
diversion.  There is no need for a catheter or other device.  
Accordingly, the Board finds that the criteria for a 60 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 40 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
prostate cancer residuals with the established criteria found 
in the rating schedule for prostate cancer residuals shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability, but rather has 
required hospitalization for other disabilities, during the 
pertinent timeframe.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

The reduction from a 100 percent rating for prostate cancer 
was proper.  

Entitlement to a disability rating in excess of 40 percent 
for residuals of prostate cancer from August 1, 2004 is 
denied.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


